Exhibit 10.2

 

 

 

THIRD AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN

DOCUMENTS AND OMNIBUS AMENDMENT

Dated as of October 11, 2012

Between

EMPIRE STATE LAND ASSOCIATES L.L.C. and

EMPIRE STATE BUILDING ASSOCIATES L.L.C.,

collectively, as Borrower,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Agent,

THE LENDERS NAMED HEREIN,

as Lender,

and

HSBC BANK USA, NATIONAL ASSOCIATION

and

DEKABANK DEUTSCHE GIROZENTRALE,

as Lead Arrangers

Property: Empire State Building

                New York, New York

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN

DOCUMENTS AND OMNIBUS AMENDMENT

THIS THIRD AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN DOCUMENTS AND
OMNIBUS AMENDMENT, dated as of October 11, 2012 (this “Third Amendment”),
between EMPIRE STATE LAND ASSOCIATES L.L.C., a New York limited liability
company, having its principal place of business c/o Malkin Holdings LLC, One
Grand Central Place, 60 East 42nd Street, New York, New York 10165 (“ESLA”),
EMPIRE STATE BUILDING ASSOCIATES L.L.C., a New York limited liability company,
having its principal place of business c/o Malkin Holdings LLC, One Grand
Central Place, 60 East 42nd Street, New York, New York 10165 (“ESBA” and
together with ESLA, collectively, “Borrower”), and HSBC BANK USA, NATIONAL
ASSOCIATION, a bank organized under the laws of the United States of America
(“HSBC”), having an address at 452 Fifth Avenue, New York, New York 10018, as
administrative agent (including any of its successors and assigns, “Agent”) for
itself and the other Lenders signatory hereto (collectively, together with such
other co-lenders as may exist from time to time, “Lenders” and individually,
each a “Lender”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and Borrower entered into that certain Loan Agreement,
dated as of July 26, 2011 (the “Original Loan Agreement”), as amended by First
Amendment to Loan Agreement, Ratification of Loan Documents and Omnibus
Amendment, dated as of November 2, 2011 (the “First Amendment”), between Agent,
Lenders and Borrower, as further amended by Second Amendment to Loan Agreement,
Ratification of Loan Documents and Omnibus Amendment, dated as of November 23,
2011 (the “Second Amendment”), between Agent, Lenders and Borrower (the Original
Loan Agreement, as amended by the First Amendment and the Second Amendment is
referred to herein as the “Loan Agreement”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement; and

WHEREAS, Agent, Lenders and Borrower desire to amend the Loan Agreement to,
among other things, increase the Loan Amount to $500,000,000 (the “Amended Loan
Amount”) in accordance with Section 2.7 of the Loan Agreement.

NOW, THEREFORE, in consideration of the covenants set forth in this Third
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree, represent and warrant as follows:



--------------------------------------------------------------------------------

1. Definitions.

(a) The definitions of “Debt Yield”, “Extension Fee”, “Loan”, “Loan Amount”,
“Loan-to-Value Ratio”, “Note”, “Observatory Tenant”, “Operating Company Consent”
and “Terrorism Premium Limit” are hereby deleted from Section 1.1 of the Loan
Agreement in their entirety and the following definitions are hereby substituted
therein in lieu thereof:

“‘Debt Yield’ shall mean, as of any date of determination, the percentage
obtained by dividing (a) the NOI for a trailing twelve (12) month period, by
(b) the then principal balance of the Loan (or the Loan Amount where specified).

‘Extension Fee’ shall mean, with respect to each of the First Extension Period
and the Second Extension Period, one-quarter of one percent (0.25%) of the Loan
Amount, payable in connection with Borrower’s option, subject to and in
accordance with the terms of this Agreement, to extend the term of the Loan for
the First Extension Period or the Second Extension Period, as applicable.

‘Loan’ shall mean the loan in the original principal amount of up to Five
Hundred Million and 00/100 Dollars ($500,000,000.00) made by Lenders to Borrower
pursuant to this Agreement.

‘Loan Amount’ shall mean Five Hundred Million and 00/100 Dollars
($500,000,000.00).

‘Loan-to-Value Ratio’ shall mean, as of any date, the ratio of (a) the Loan
Amount to (b) the Appraised Value of the Property evidenced by an Appraisal as
of such date.

“Note” shall mean (i) that certain Consolidated, Amended and Restated Promissory
Note, dated as of July 26, 2011, between Borrower and Lenders in the original
principal amount of One Hundred Fifty-Nine Million and 00/100 Dollars
($159,000,000.00) (the “Original Note”), which Original Note was split pursuant
to that certain Note Splitter and Modification Agreement, dated as of July 26,
2011, between Borrower and Lenders into the following Notes: that certain
Promissory Note A-1, dated as of July 26, 2011, in the principal amount of
$91,340,425.53 and that certain Promissory Note A-2, dated as of July 26, 2011,
in the principal amount of $67,659,574.47 (collectively, the “Original
Replacement Notes”), and which Original Replacement Notes were replaced as of
November 2, 2011 with the following notes: that certain Replacement Promissory
Note A-1, dated as of July 26, 2011, in the principal amount of $53,000,000.00,
that certain Replacement Promissory Note A-2, dated as of July 26, 2011, in the
principal amount of $42,400,000.00, that certain Replacement Promissory Note
A-3, dated as of July 26, 2011, in the principal amount of $31,800,000.00, and
that certain Replacement Promissory Note A-4, dated as of July 26, 2011, in the
principal amount of $31,800,000.00 (as each of the same may be amended,
supplemented, restated, increased, extended and consolidated, substituted or
replaced from time to time, collectively, the “Second Replacement Notes”), which
Second Replacement Notes did as of November 2, 2011 replace and supersede in
their entirety the Original Replacement Notes, (ii) that certain Promissory
Note A-1 (Series No. 2), dated as of April 5, 2012, in the principal amount of
$10,000,000.00, that certain Promissory Note A-2 (Series No. 2), dated as of
April 5, 2012, in the principal amount of

 

-2-



--------------------------------------------------------------------------------

$8,000,000.00, that certain Promissory Note A-3 (Series No. 2), dated as of
April 5, 2012, in the principal amount of $6,000,000.00, and that certain
Promissory Note A-4 (Series No. 2), dated as of April 5, 2012, in the principal
amount of $6,000,000.00 (as each of the same may be amended, supplemented,
restated, increased, extended and consolidated, substituted or replaced from
time to time, collectively, the “Series 2 Notes”), and (iii) that certain
Promissory Note A-1 (Series No. 3), dated as of July 9, 2012, in the principal
amount of $10,000,000.00, that certain Promissory Note A-2 (Series No. 3), dated
as of July 9, 2012, in the principal amount of $8,000,000.00, that certain
Promissory Note A-3 (Series No. 3), dated as of July 9, 2012, in the principal
amount of $6,000,000.00, and that certain Promissory Note A-4 (Series No. 3),
dated as of July 9, 2012, in the principal amount of $6,000,000.00 (as each of
the same may be amended, supplemented, restated, increased, extended and
consolidated, substituted or replaced from time to time, collectively, the
“Series 3 Notes”), which Second Replacement Notes, Series 2 Notes and Series 3
Notes were replaced as of October 11, 2012 with the following notes: that
certain Replacement Promissory Note A-1, dated as of October 11, 2012, in the
principal amount of $54,750,000.00, that certain Replacement Promissory Note
A-2, dated as of October 11, 2012, in the principal amount of $54,750,000.00,
that certain Replacement Promissory Note A-3, dated as of October 11, 2012, in
the principal amount of $54,750,000.00, and that certain Replacement Promissory
Note A-4, dated as of October 11, 2012, in the principal amount of
$54,750,000.00 (as each of the same may be amended, supplemented, restated,
increased, extended and consolidated, substituted or replaced from time to time,
collectively, the “Third Replacement Notes”). The Third Replacement Notes shall
as of October 11, 2012 replace and supersede in their entirety the Second
Replacement Notes, the Series 2 Notes and the Series 3 Notes. In addition, the
term Note shall include the Series Notes, as applicable.”

‘Observatory Tenant’ shall mean Empire State Realty Observatory TRS, LLC, a New
York limited liability company.

‘Operating Company Consent’ shall mean, collectively, (a) a consent from the
requisite members of the Operating Company in connection with any Advance, which
shall include an agreement by the Operating Company that the proceeds of such
Advance are to be paid to Borrower or as Borrower may direct and an agreement as
to the use of such funds, in form and substance acceptable to Agent in its
reasonable discretion; and (b) an amendment to the Sublease in connection with
any Advance substantially in the form attached hereto as Exhibit B and otherwise
reasonably acceptable to Agent and which provides that the Operating Company
will increase the Rent payable under the Sublease in an amount necessary to pay
Debt Service hereunder on the then outstanding principal balance of the Loan
(through the Maturity Date (as it may be extended) (including, without
limitation, interest at the Default Rate) or the increase thereof as reflected
in the pending Draw Request, which outstanding principal balance may be
increased to include the Tax Funds and Insurance Funds, as applicable,
protective advances or the obligations to pay costs related thereto, accrued but
unpaid interest on the Debt, legal expenses, costs of collection and all other
amounts due and payable hereunder

 

-3-



--------------------------------------------------------------------------------

and under the other Loan Documents (collectively, the “Imputed Debt Service”).
Any such amendment to the Sublease shall also provide that Operating Company
shall be responsible to (a) pay such Imputed Debt Service at any time prior to
the payment in full of the Debt, whether or not the Mortgage continues to be a
Lien on the Property, or (b) to repay such Imputed Debt Service, with interest,
over a twenty-five (25) year term in equal monthly payments, whether or not the
Mortgage continues to be a Lien on the Property. In addition, pursuant to one or
more of such Sublease amendments, Operating Company shall require ESBA to expend
$65,000,000.00 in the aggregate of proceeds of the Loan for Capital
Expenditures, tenant improvement costs and leasing commissions and for
reimbursement to Operating Company with respect to Capital Expenditures, tenant
improvement costs and leasing commissions. The parties acknowledge and agree
that the execution and delivery by Operating Company of an Operating Company
Consent or an amendment to the Sublease shall not constitute, in any instance, a
waiver by Operating Company with respect to the necessity of an Operating
Company Consent and Sublease amendment with respect to subsequent Advances.

‘Terrorism Premium Limit’ shall mean, for each calendar year, an annual
Insurance Premium that is equal to the lesser of (a) $0.25 per $100 of the
“total insured value” of the Property (where “total insured value” shall mean
the one hundred percent (100%) replacement cost of the Improvements and the
Personal Property on the Property and the required business income value) and
(b) $0.25 per $100 of the Loan Amount. The parties hereto hereby agree that the
Terrorism Premium Limit shall only apply to that portion of the terrorism
coverage maintained by Borrower in excess of the Loan Amount.”

(b) The following definitions are hereby added to Section 1.1 of the Loan
Agreement in the appropriate alphabetical order:

“‘Accordion Loan Fee Letter’ shall mean that certain letter agreement, dated as
of the date of the Third Amendment, between Agent and Borrower pertaining to the
fees payable by Borrower to Agent and/or Lenders, as the same extended, renewed,
supplemented, amended or modified from time to time.

‘Third Amendment’ shall have the meaning set forth in the Preamble to the Third
Amendment.”

(c) The definition of “Accordion” is hereby deleted from Section 1.1 of the Loan
Agreement in its entirety.

2. Initial Advance; Subsequent Advances. Section 2.1.2 of the Loan Agreement is
hereby amended as follows:

Section 2.1 The words and numbers “Three Hundred Million and 00/100 Dollars
($300,000,000.00)” in the second sentence are hereby deleted therefrom in their
entirety and the words and numbers “Five Hundred Million and 00/100 Dollars
($500,000,000.00)” are hereby inserted therein in lieu thereof;

 

-4-



--------------------------------------------------------------------------------

Section 2.2 (a) The word “and” at the end of Section 2.1.2(m) is hereby deleted
from Section 2.1.2(m), (b) Section 2.1.2(n) is hereby moved to Section 2.1.2(o),
and (c) the following provision shall be inserted into the Agreement as
Section 2.1.2(n);

“(n) Loan-to-Value Ratio. If any Advance of the Loan would cause the outstanding
principal balance thereof to exceed $300,000,000.00, then as a condition
precedent to any such Advance, the Loan-to-Value Ratio, based upon an updated
Appraisal ordered by Agent, at Borrower’s expense, shall not exceed fifty
percent (50%) on an “as is” basis (it being understood that the foregoing
requirement shall only apply to the first Advance of the Loan that would cause
the outstanding principal balance thereof to exceed $300,000,000.00). Agent
hereby agrees that if Agent determines that the Loan-to-Value Ratio exceeds
fifty percent (50%) and the Appraised Value, based on Agent’s determination
thereof is lower than the Appraised Value as reflected on the Appraisal
delivered to Agent in connection with this Section 2.1.2(n), such that the
Loan-to-Value Ratio, based on the lower value determined by Agent, would be
greater than fifty percent (50%), Agent shall review the basis for and details
surrounding such determination of the Appraised Value by Agent with Borrower
and/or its representatives (provided, however, that the duration of such review
and the provision of such basis for and details surrounding Agent’s
determination shall be reasonably determined by Agent and the final
determination of the Appraised Value shall be shall be unilaterally made by
Agent); and”

3. Accordion. Section 2.7 of the Loan Agreement is hereby deleted therefrom in
its entirety and is of no further force and effect. Lenders hereby acknowledge
and agree that the following conditions to the Accordion have been waived solely
with respect to the increase of the Loan Amount pursuant to this Third
Amendment: (a) the Loan-to-Value Ratio, based upon an updated Appraisal ordered
by Agent at Borrower’s expense, not exceeding fifty percent (50%) on an “as is”
basis and (b) the NOI of the Property providing for a Debt Yield of not less
than sixteen percent (16%) based on the Loan Amount.

4. Origination Fee, the Arrangement Fee, the Unused Fee and Administrative Fee.
The text of Section 4.1.14 of the Loan Agreement is hereby deleted in its
entirety therefrom and the following is hereby inserted therein in lieu thereof:

“Borrower shall pay to Agent the Accordion Origination Fee (as defined in the
Accordion Loan Fee Letter) and the Accordion Arrangement Fee (as defined in the
Accordion Loan Fee Letter) in accordance with the Accordion Loan Fee Letter.
Borrower shall pay to Agent the Administrative Fee in accordance with the Loan
Fee Letter. Borrower shall pay to Agent, for the ratable benefit of the Lenders,
an unused fee (the “Unused Fee”) equal to 0.25% per annum, in arrears, of that
portion of the Loan Amount which remains unfunded (it being understood that
(i) from the Closing Date to the date of the First Amendment, the Unused Fee
shall be payable on that portion of $235,000,000.00 which remains unfunded,
(ii) from the date of the First Amendment to the date of the Third Amendment,
the Unused Fee shall be payable on that portion of $300,000,000.00 which remains
unfunded and (iii) from the date of the Third Amendment onward, the Unused Fee
shall be payable on that portion of $500,000,000.00 which remains unfunded). The
first payment of the Unused Fee shall be made on October 1, 2011 and payments
shall be made quarterly thereafter.”

 

-5-



--------------------------------------------------------------------------------

5. Insurance Policies. Section 5.1.1(ii)(E) of the Loan Agreement is hereby
amended to delete the words “(plus the amount of the Accordion, to the extent
that the Accordion has been effected and regardless of whether the Accordion has
been advanced)” from the third and fifth paragraphs thereof each of the four
(4) times they appear.

6. Permitted Transfers. Section 8.3(a)(v) of the Loan Agreement is hereby
amended to delete words “and, with respect to this Loan, including the Accordion
(both the advanced and unadvanced portions thereof) if the Accordion is then in
place” from clause (D) thereof and insert the words “including, without
limitation, the Loan (both the advanced and unadvanced portions thereof)” in
lieu thereof.

7. Notices. Section 10.6 of the Loan Agreement and the notice provision of each
Loan Document, as applicable, are hereby amended to replace the notice address
for Agent in its entirety to read as follows:

 

  “If to Agent:    HSBC Bank USA, National Association, as Agent      545
Washington Boulevard, 10th Floor      Jersey City, New Jersey 07310     
Attention: Commercial Mortgage Servicing Department      Facsimile No. (212)
704-8499   with a copy to:        HSBC Bank USA, National Association, as Agent
     452 Fifth Avenue      New York, New York 10018      Attention: Robert
Gominiak      Facsimile No. (212) 525-1152   with a copy to:    Cadwalader,
Wickersham & Taft LLP      One World Financial Center      New York, New York
10281      Attention: Steven M. Herman, Esq.      Facsimile No. (212) 504-6666”

8. Lenders’ Ratable Share. Schedule IV of the Loan Agreement is hereby deleted
therefrom in its entirety and replaced with Schedule IV attached hereto.

9. Credit Party Representations. Borrower represents and warrants that:

(a) each of the representations and warranties of the Credit Parties and
Guarantor contained or incorporated in the Loan Agreement, as amended by this
Third Amendment or any of the other Loan Documents, is true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date and except with respect to the
representations set forth in Section 3.1.10 and Section 3.1.21 of the Loan
Agreement);

 

-6-



--------------------------------------------------------------------------------

(b) with respect to the representations set forth in Section 3.1.10 of the Loan
Agreement, such representations are true and correct as of June 30, 2012, the
date of the most recently delivered quarterly financial statements of Borrower;

(c) (i) the rent roll attached hereto as Schedule I is true, complete and
correct and the Property is not subject to any Leases other than the Leases
described in Schedule I, (ii) the Leases identified on Schedule I are in full
force and effect and, except as set forth on said Schedule I and to the best
knowledge of the undersigned, there are no defaults thereunder by either party,
(iii) the copies of the Leases delivered to Agent as of the date of the Original
Loan Agreement and subsequent thereto are true and complete, and there are no
oral agreements with respect thereto, (iv) no Rent has been paid more than one
(1) month in advance of its due date, (v) except as set forth on Schedule I, all
work to be performed by Borrower and/or Operating Company, as applicable, under
each Lease has been performed as required as of the date that this
representation is being made and all such work has been accepted by the
applicable Tenant, (vi) except as set forth on Schedule I, any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower or Operating Company, as applicable,
to any Tenant as of the date that this representation is being made has already
been received by such Tenant, and (vii) each Lease includes an attornment
provision from the Tenant in favor of any “Superior Interest” (as defined in the
Leases), which includes the interests of Agent and the Lenders;

(d) as of the date hereof and immediately after giving effect to this Third
Amendment and the actions contemplated hereby, no Default or Event of Default
has occurred and is continuing;

(e) as of the date hereof the outstanding balance of the Loan is $219,000,000.00
and there are no defenses, offsets or counterclaims against any of its
obligations under the Loan Documents to which it is a party.

(f) each Credit Party and Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this Third Amendment by it and has
the power and authority to execute, deliver and perform under this Third
Amendment and all the transactions contemplated hereby. This Third Amendment has
been duly and validly executed and delivered by each Credit Party and Guarantor
and constitutes a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

(g) no consent, approval, authorization or order of any court or Governmental
Authority or other Person is required for the execution, delivery and
performance by a Credit Party or Guarantor or compliance by any such Person with
this Third Amendment, other than those which have been obtained by Borrower or
such Person, as applicable; and

 

-7-



--------------------------------------------------------------------------------

(h) the execution and delivery of this Third Amendment by each Credit Party and
Guarantor and the performance of its obligations hereunder will not conflict
with any provision of any law or regulation to which such Person is subject, or
conflict with, result in the breach of, or constitute a default under any of the
terms, conditions or provisions of any such Person’s organizational documents or
any agreement or instrument to which such Person is a party or by which it is
bound, the result of which breach or default of any such agreement or instrument
would reasonably be expected to have, or does have a Material Adverse Effect, or
any order or decree applicable to such Person or result in the creation or
imposition of any lien, in a material amount, on any of such Person’s assets or
property (other than pursuant to the Loan Documents).

10. Other References. All references in the Loan Documents to the Loan Agreement
shall mean the Loan Agreement, as modified by the First Amendment, the Second
Amendment and this Third Amendment, and as the same may hereafter be
supplemented, amended, modified, extended, renewed, restated or replaced from
time to time.

11. Omnibus Amendment to All Loan Documents. As of the date hereof, each
reference in any of the Loan Documents to Three Hundred Million and 00/100
Dollars ($300,000,000.00) shall be deemed to mean Five Hundred Million and
00/100 Dollars ($500,000,000.00).

12. Amendment to the Co-Lender Agreement. As of the date hereof, each reference
in the Co-Lender Agreement to Three Hundred Million and 00/100 Dollars
($300,000,000.00) shall be deemed to mean Five Hundred Million and 00/100
Dollars ($500,000,000.00).

13. Ratification of Loan Documents. Agent, Lenders and the Credit Parties hereby
ratify and confirm the Loan Agreement and the other Loan Documents, as modified
hereby. Except as modified and amended by this Third Amendment, the Loan, the
Loan Agreement and the other Loan Documents and the respective obligations of
Agent, Lenders and the Credit Parties thereunder shall be and remain unmodified
and in full force and effect.

14. Ratification of Environmental Indemnity and Guaranty. Guarantor hereby
ratifies and confirms the Environmental Indemnity and the Guaranty, as modified
hereby. Except as modified and amended by this Third Amendment, the
Environmental Indemnity and Guaranty and the obligations of Guarantor thereunder
shall be and remain unmodified and in full force and effect.

15. Acknowledgement by Agent. Pursuant to Section 10.25(g) of the Loan
Agreement, Agent hereby acknowledges that it has received the Assignments dated
as of the date hereof and has recorded the information contained in the
Assignments in Agent’s Register. Agent hereby gives notice to Borrower and the
Lenders of Agent’s acceptance of the Assignments dated as of the date hereof and
the recordation of the Assignments dated as of the date hereof in Agent’s
Register.

16. Continued Force and Effect. This Third Amendment is not intended to, and
shall not be construed to, effect a novation, and except as expressly provided
in this Third Amendment, the Loan Agreement has not been modified, amended,
cancelled, terminated, released, satisfied, superseded or otherwise invalidated
by execution of this Third Amendment. In the event of any conflict between the
terms of this Third Amendment and the terms of the Loan Agreement, the terms of
this Third Amendment shall control.

 

-8-



--------------------------------------------------------------------------------

17. Governing Law. This Third Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York pursuant to Section 5-1401 of
the General Obligations Law without regard to its principles of conflicts of
laws.

18. Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and permitted assigns.

19. Further Assurances. From time to time, upon the request of Agent, Borrower
shall promptly and duly execute, acknowledge and deliver any and all such
further instruments and documents as Agent may deem reasonably necessary or
desirable to confirm this Third Amendment and the terms and conditions hereof,
to carry out the purpose and intent hereof or to enable Agent to enforce any of
its rights hereunder.

20. Fees and Expenses. Borrower shall pay all fees and expenses (including
reasonable attorney’s fees and disbursements) incurred by Agent in connection
with this Third Amendment.

21. Modifications. No modification, amendment, extension, discharge, termination
or waiver of any provision of this Third Amendment shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the specific purpose, for which given.

22. Entire Agreement. This Third Amendment contains the entire agreement of the
parties hereto in respect of the transactions contemplated hereby, and all prior
agreements among or between such parties, whether oral or written are superseded
by the terms of this Third Amendment.

23. Interpretation. Wherever possible, each provision of this Third Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Third Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Third Amendment.

24. Headings. The Section headings in this Third Amendment are included herein
for convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.

25. Counsel. Each party to this Third Amendment understands that this is a
legally binding agreement that may affect such party’s rights. Each party hereto
represents to each other party hereto that it has obtained independent counsel
and received legal advice about the meaning and legal significance of this Third
Amendment.

 

-9-



--------------------------------------------------------------------------------

26. Construction. Should any provision of this Third Amendment require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any party by reason of the rule of construction that a
document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that all parties to this
Third Amendment participated in the preparation hereof.

27. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute one and the same instrument and shall
become effective when copies hereof, when taken together, bear the signatures of
each of the parties hereto and it shall not be necessary in making proof of this
instrument to produce or account for more than one of such fully executed
counterparts. Manually executed counterparts of this Third Amendment shall be
delivered to all parties hereto; provided, that delivery of a signature of this
Third Amendment by facsimile transmission or by .pdf, .jpeg, .TIFF or other form
of electronic mail attachment shall be effective as delivery of a manually
executed counterpart hereof prior to manual delivery thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

[SIGNATURE PAGES TO FOLLOW]

 

-10-



--------------------------------------------------------------------------------

BORROWER:

EMPIRE STATE LAND ASSOCIATES

L.L.C., a New York limited liability Company

By:

  Empire State Building Associates L.L.C., its


Sole Member

  By:   /s/ Peter L. Malkin     Peter L. Malkin, Member   By:   /s/ Anthony E.
Malkin     Anthony E. Malkin, Member   By:   /s/ Thomas N. Keltner     Thomas N.
Keltner, Jr., Member EMPIRE STATE BUILDING ASSOCIATES L.L.C., a New York limited
liability company

By:

  /s/ Peter L. Malkin   Peter L. Malkin, Member

By:

  /s/ Anthony E. Malkin   Anthony E. Malkin, Member

By:

  /s/ Thomas N. Keltner   Thomas N. Keltner, Jr., Member

[signatures continue on next page]



--------------------------------------------------------------------------------

AGENT:

HSBC BANK USA, NATIONAL

    ASSOCIATION, as Agent

By:   /s/ Robert Gominiak   Name: Robert Gominiak   Title: VP

[signatures continue on next page]



--------------------------------------------------------------------------------

LENDER: HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Robert Gominiak   Name:
Robert Gominiak   Title: VP Applicable Lending Office:

 

HSBC Bank USA, National Association

545 Washington Boulevard, 10th Floor

Jersey City, New Jersey 07310

Attention: Commercial Mortgage Servicing Department

Facsimile No. (212) 704-8499

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention: Robert Gominiak

Facsimile No. (212) 525-1152

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Steven M. Herman, Esq.

Facsimile No. (212) 504-6666

[signatures continue on next page]

 



--------------------------------------------------------------------------------

LENDER: DEKABANK DEUTSCHE GIROZENTRALE, By:   /s/ Burkhard Mau   Name: Burkhard
Mau   Title: Executive Director By:  

/s/ Dorothee Geray

  Name: Dorothee Geray   Title: Vice Preisdent

Applicable Lending Office:

Mainzer Landstrasse 16

60325 Frankfurt am Main, Germany

[signatures continue on next page]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:   /s/ Gregory Egli  

 

  Name: Gregory Egli   Title: Senior Vice President Applicable Lending Office:
One Bryant Park, 35th Floor New York, New York 10036

[signatures continue on next page]



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/ Kevin M. Smith  

 

  Name: Kevin M. Smith   Title: Vice President, Commercial Real Estate
Applicable Lending Office: 275 Broadhollow Road Melville, NY 11747

[signatures continue on next page]



--------------------------------------------------------------------------------

With respect to Section 13 only:

 

CREDIT PARTY:

EMPIRE STATE BUILDING COMPANY L.L.C., a New York limited liability company

By:   /s/ Anthony. E. Malkin  

 

  Anthony E. Malkin, Authorized Signatory

EMPIRE STATE REALTY
OBSERVATORY TRS, LLC (f/k/a ESB Observatory LLC), a New York limited liability
company

By:   /s/ Anthony E. Malkin  

 

  Anthony E. Malkin, Authorized Signatory

[signatures continue on next page]



--------------------------------------------------------------------------------

With respect to Section 14 only:

 

GUARANTOR: By:   /s/ Anthony E. Malkin  

 

Anthony E. Malkin, an individual



--------------------------------------------------------------------------------

SCHEDULE I

RENT ROLL

[Schedule omitted]

SCH. I



--------------------------------------------------------------------------------

SCHEDULE IV

LENDERS’ RATABLE SHARE

 

Lender’s Name    Ratable Loan
Amount      Percentage/Ratable
Share  

HSBC BANK USA, National Association

   $ 125,000,000.00         25 % 

DEKABANK DEUTSCHE GIROZENTRALE

   $ 125,000,000.00         25 % 

BANK OF AMERICA, N.A.

   $ 125,000,000.00         25 % 

CAPITAL ONE, National Association

   $ 125,000,000.00         25 % 

SCH. IV